dollar_figure department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil date date employer 1d number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service irs p o box cincinnati oh legend x formation date y state z dollars minimum annual member investment dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records facts you were incorporated on x under the laws of y issues do you qualify for exemption under sec_501 of the code no for the reasons stated below in your application you briefly described your activities as follows you hold monthly meetings to hear early stage companies pitch their product or service and offer an investment opportunity to your members if your members decide to invest they become mentors to the entrepreneurs you are supported by member dues and sponsorship of events by interested parties dues collected are used to pay for educational events designed to teach members the nuances of angel investing and to pay for food and beverages served during monthly meetings your members must be accredited investors within the meaning of the securities and exchange laws and must make a minimum of one investment per year of at least z dollars your website provides additional information benefits of membership include increased deal flow of top emerging companies across a broad range of industries improved deal terms through collective deal screening due diligence and investing high quality monthly meetings where promising investment opportunities are reviewed members only topic-specific educational sessions led by knowledgeable speakers and moderators and membership in the inviting companies that are ready for investment to present at your monthly meetings your members will invest in seed or series a financing of companies that are in dynamic growth markets have strong value propositions a sound business plan and a strong management team with deep market knowledge you seek companies that have a potential to scale regionally nationally or internationally with a set exit path there is a seven step process for entrepreneurs to present and potentially be funded by your members submit each week you review early and growth stage companies application prescreening screening presentation to members due diligence capital commitments and post deal stewardship at the capital commitments stage interested members will negotiate the term sheet and closing documents with a capital_investment made to the company in the post deal stewardship phase entrepreneurs and investors will collaborate to make the company a success law sec_501 of the internal_revenue_code provides for exemption from federal_income_tax business_leagues chambers_of_commerce real_estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states in part a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated a stock or commodity exchange is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and is not exempt from tax revrul_59_391 1959_2_cb_151 holds that an organization whose membership consists of individuals firms associations and corporations each of whom represents a different trade business occupation or profession and created for the purpose of exchanging information on business prospects does not qualify for exemption under sec_501 part of the rationale for the ruling is that the members have no common business_interest other than a mutual desire to increase their individual sales revrul_67_182 1967_1_cb_141 considers the exempt status of a nonprofit organization whose only activity is providing a reference library of electric logs maps and oil publications and oil information services as well as other matters which are a source of geological data for its members' use as an aid in their oil exploration businesses the organization made specialized information available to its members on a cooperative basis which serves as a convenience and economy in the conduct of their businesses furthermore since membership is limited and the facilities of the organization are made available only to participating members the organization's activities are not aimed at the improvement of business conditions in the industry as a whole the ruling found that operation of the library as described is an activity which constitutes the performance of particular services for individual persons accordingly the organization does not qualify for exemption from federal_income_tax under sec_501 revrul_76_366 1976_2_cb_144 held that an association of investment clubs formed to enable members and prospective investors to make sound investments by the mutual exchange of investment information does not qualify for exemption from federal_income_tax the association carried on not only letter rev catalog number 47628k educational activities but other activities directed to the support and promotion of the economic interests of its members moreover by furnishing information to prospective investors to enable them to make sound investments the association is serving private interests in 71_f2d_142 2nd cir the second circuit held that there was no reason apparent for granting exemption as a business league to a clearing house association that served each member as a convenience or economy in his business by providing facilities for dealings in securities and commodities the court found that nothing was being done by the organization to advance the interests of the community or to improve the standards or conditions of a particular trade and that the purpose of the organization was to provide a business economy or convenience for individual traders in denying the exemption under sec_103 of the revenue act of predecessor statute to sec_501 the court explained that merely serving as a convenience to members is not a characteristic shared by the entities listed in the statute application of law your primary activity is to facilitate investment transactions by inviting early stage companies to pitch their products or services to your members with a view to providing investment opportunities for them in so doing you simultaneously perform particular services for each entrepreneur so served and for your members you are similar to a stock or commodity exchange which according to sec_1_501_c_6_-1 is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and therefore not exempt from tax like a stock or commodity exchange you were formed to bring together persons seeking to purchase an interest in a business with those with those willing to sell part of their interest in a business to facilitate investment transactions like the association described in sec_1_501_c_6_-1 in that you furnish information to prospective investors to enable them to make sound investments you are also not a business league since this activity does not improve business conditions in any particular line_of_business but consists of the performance of particular services for both individual entrepreneurs and your members like produce exchange stock clearing association your primary function is to facilitate investment transactions and do nothing to improve the standards or conditions of a particular trade_or_business your only purpose being to afford your members with a convenience or economy in their investment activities as with the organization described in revrul_59_391 the individuals comprising your membership share no common business_interest other than a mutual desire to increase their individual investment returns revrul_67_182 held that an organization that has limited membership and makes specialized information available to its members on a cooperative basis does not qualify for exemption under sec_501 its activities are not aimed at improvement of business conditions in the industry as a whole but constitute the performance of particular services for its members in a similar way your activities are not directed to the improvement of any line_of_business but to perform particular services for your members like the organization described in revrul_76_366 you were formed to enable members and prospective investors to make sound investments by the mutual exchange of investment information your letter rev catalog number 47628k activities are not directed to the improvement of business conditions of one or more lines of business but to performance of particular services for individual persons conclusion based on the facts presented above we conclude that you do not meet the requirements for tax exemption under sec_501 because you are not a business league a chamber of commerce or board_of trade do not improve business conditions in any particular line_of_business but perform particular services for both individual entrepreneurs and your members and your members share no common business_interest other than a mutual desire to increase their individual investment returns if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ l continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
